Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Application No. 17/081,850 filed on 5/31/22. Claims 1 - 20 has been examined.
Response to Arguments
3.	Applicant's arguments filed 5/13/22 have been fully considered but they are not persuasive.
Argument(s)
4.	Applicant argues, “As noted above, claims 1-4, 7-9, 10-15, and 18-20 were rejected as being anticipated by Sun. Applicant traverses these rejections for the reasons below. 
The present application generally relates to the field of entrance permit control, and in particular to validation of codes carried by individuals to pass through an entrance into a restricted area. 
When large numbers of people are about to enter a venue, for example an arena for a sports or concert event, the entrance permit control is a time consuming and labor intensive process. The larger venues are capable of housing many thousands of spectators, and the entrance procedure is often slow. In conventional practice, entrance permits are validated at the entrance by manual inspection of the permit or by manual scanning of a code on the permit by entrance hosts. Alternatively, a mechanical gate such as a turnstile or sliding door at the entrance may be opened by the holder of the permit presenting a valid code on the permit to a scanning station at the entrance. If the entrance control procedure could be done quicker, it would not only improve the comfort and convenience of the individuals that want to pass the entrance but also allow entrance hosts to focus on security issues and other welcoming parts of the entrance procedure. 
The same problem occurs in other situations in which entrance permits need to be validated before an individual is allowed to pass an entrance into a restricted area, for example at entrance points to buildings, offices, factories, etc., or when boarding passengers onto a vehicle, such as a train, airplane, ship, etc. 
In the present application, rather than attempting to track individuals such as by facial recognition techniques or the like, a stream of digital images is processed for detection of a machine-readable code displayable on a medium carried by an individual in an entrance region. Then, based on the received stream of digital images, a location tracking of the machine-readable code within the entrance region. 
As described in the specification of the present application such as at paragraph [0037] of the application as published (U.S. Patent Pub. No. 2021/0233340), and as shown I Figures 1 B and 2, for example: 
The method 200 in FIG. 2 provides numerous technical advantages to the 
monitoring system 20. For better understanding of these advantages refer to FIG. 1 B, which is a top plan view of an entrance region 100. In the example of FIG. 1 B, the entrance region 100 admits individuals at its left-end side 111 and defines a passageway to an entrance 110 at its right-end side, leading to the restricted area. FIG. 1B illustrates four instances of an individual 1 walking through the entrance region 100 to pass the entrance 110, while holding the medium 10 so that its MRC 12 is visible to the monitoring system.  In FIG. 1B, a cross (x) represents the position of the MRC 12 as determined by the monitoring system 20 at each instance, and the dashed curve 12' represents the trajectory or path of positions generated by the location tracking. By tracking MRCs (step 203), the monitoring system 20 is rendered relatively robust and simple. The MRCs have a well-defined appearance in the images which allows for efficient detection and tracking. Tracking of plural MRCs in the stream of images is also facilitated by the fact that the MRCs are carried by a respective individual and therefore are likely to be spatially well-separated and easily distinguishable in the respective image.  This should be compared to image-based tracking of individuals, which is commonly hampered by crowding and occlusion, especially in confined spaces. Further, if the MRCs on different tickets are unique, the tracking may be rendered even more robust by including the uniqueness in the tracking. For example, should a particular MRC that is being tracked suddenly disappear in the images, the tracking of this particular MRC may be resumed whenever this MRC is again detected in the images. 

As noted above, claims 1-4, 7-9, 10-15, and 18-20 were rejected as being anticipated by Sun. The Examiner took the position in the Office Action that Sun teaches a location tracking of a machine-readable code within an entrance region. For this the Examiner cited to Fig. 1A and column 4, lines 50-54 of Sun. Applicant respectfully disagrees with the Examiner's assertion. In particular, while that portion of Sun suggests that the system described therein may allow access to a user and/or track a location of the user using "alternate means of verification" such as RFID tags, it falls short of describing a system that processes a received stream of digital images for detection of a machine-readable code displayable on a medium carried by an individual in an entrance region, wherein the system is further configured to perform, based on the received stream of digital images, a location tracking of the machine-readable code within the entrance region. As noted, in the present application, the system detects a machine-readable code (MRC) displayable on a medium carried by an individual in an entrance region, and performs a location tracking of the MRC within the entrance region. Since the MRCs are carried by respective individuals in the present application, they are likely to be spatially well-separated and easily distinguishable in the respective image. A system that helps to keep individuals spaced apart helps in the field of entrance permit control. 
In contradistinction, this should be compared to image-based tracking of individuals, which is commonly hampered by crowding and occlusion, especially in confined spaces. The use of RFID tags such as suggested in Sun, for example, would be similarly hampered by crowding and occlusion, especially in confined spaces. 
Claim 1 requires: 
1. A system for monitoring an entrance region including an entrance to a restricted area, said system comprising: 
a computer vision sub-system configured to receive a stream of digital images 
representing at least one view of the entrance region, the computer vision sub- system being configured to process the received stream of digital images for detection of a machine-readable code displayable on a medium carried by an individual in the entrance region and perform, based on the received stream of digital images, a location tracking of the machine-readable code within the 
entrance region; 
a validation sub-system configured to initiate a validation of the machine- readable code detected by the computer vision sub-system; and 
a feedback sub-system configured to, in dependence of the validation and 
position data generated by the location tracking, provide a visual indication of a result of the validation on at least one of the medium and the individual carrying 
the medium. 
Sun fails to disclose all of the features of claim 1 in combination including and without limitation the features of a system that processes a received stream of digital images for detection of a machine-readable code displayable on a medium carried by an individual in an entrance region, and that performs, based on the received stream of digital images, a location tracking of the machine-readable code within the entrance region. This helps with entrance permit control, and in particular with validation of codes carried by individuals to pass through an entrance into a restricted area especially in situations where there are large numbers of people trying to gain access to a venue or the like to help keep the people spaced apart or separated by a distance so that they may be individually processed into the venue or the like. 
Sun also fails to disclose the features of claim 1 in combination including and without limitation the features of a feedback sub-system configured to, in dependence of a validation and position data generated by location tracking, provide a visual indication of a result of the validation on at least one of the medium and the individual carrying the medium. Providing a visual indication of a result of the validation on at least one of the medium and the individual carrying the medium also helps with entrance permit control, and in particular with validation of codes carried by individuals to pass through an entrance into a restricted area. 
For a rejection of claims to be properly founded under 35 U.S.C. § 102, it must be established that a prior & reference discloses each and every element of the claims. Hybritech, Inc. v MonoclonalAntibodies Inc., 231 USPQ 81 (Fed. Cir. 1986), cert. denied, 480 US 947 (1987); Scripps Clinic & Research Found v. Genentech Inc., 18 USPQ2d 1001 (Fed. Cir. 1991). The Federal Circuit held in Scripps, that, "Invalidity for anticipation requires that all of the elements and limitations of the claim are found within a single prior art reference ... There must be no difference between the claimed invention and the reference disclosure, as viewed by a person of ordinary skill in the field of the invention." (18 USPQ2d at 1010). A reference that fails to disclose even one limitation will not be found to anticipate, even if the missing limitation could be discoverable through further experimentation. 
For at least the above reasons, applicant respectfully traverses the § 102 rejection of independent claim 1. Sun fails to teach all elements of claim 1 as amended for clarification, and there are substantial differences between claim 1 as amended and the subject matter of Sun. 
Accordingly, applicant respectfully submits that claim 1 as amended is neither anticipated by, nor obvious in view of Sun. Reconsideration and withdrawal of the § 102 rejection of claim 1 is therefore respectfully requested.

Response(s):
5.	In response to above-mentioned arguments, applicant’s interpretation of the applied reference has been considered. However, the applied reference teaches limitations of argued matter.
Applicant is reminded that a rejection is made en light of the entire reference cited by examiner.

6.	The claim requires; a computer vision sub-system configured to receive a stream of digital images representing at least one view of the entrance region, the computer vision sub-system being configured to process the received stream of digital images for detection of a machine-readable code displayable on a medium carried by an individual in the entrance region and perform, based on the received stream of digital images, a location tracking of the machine-readable code within the entrance region; 
	a validation sub-system configured to initiate a validation of the machine-readable code detected by the computer vision sub-system,; and 
 	a feedback sub-system configured to, in dependence of validation and position data generated by the location tracking, provide a visual indication of a result of the validation on at least one of the medium and/or the individual carrying the medium.

7. 	As mentioned in the previous office action and as shown in Fig. 1 which is overview of the system in general. Where the camera(s) (116), sensor(s) (114) at the entrance region 20 detects the user by receive image data corresponding to an entrance of a restricted region (step 130 of Fig. 1A); as mentioned in col 4, lines 14 – 29, “the system 100 may receive (130) image data corresponding to an entrance of a restricted location. For example, the image data may be captured by the camera(s) 116 included in a gate 112 in the entrance 20 to the event. The system 100 may detect (132) a face in the image data, determine (134) an identity associated with the face and determine (136) an account associated with the identity. For example, the system 100 may detect a face of the user 10, determine an identity (e.g., “John Smith”) associated with the face and determine the account with which John Smith purchased access to the event. While FIG. 1A illustrates the system 100 determining an identity associated with the user 10, the disclosure is not limited thereto and in some examples the system 100 may determine the account associated with the user 10 without determining the identity of the user 10, or using a different technique”. So, as mentioned above the identity of the user can be determined using different techniques. Alternatively, as mentioned in previously in the office action and as mentioned in Fig.2 A-D, the machine readable code can be interpreted as the RFID tag and/or RFID bracelet or the like and as mentioned in col 11, lines 7 – 26; “… the system 100 may include a self-service kiosk 250 that enable the user 10 to identify the user 10 and/or verify the account in order to receive an RFID tag 252 (e.g., RFID bracelet or the like) associated with the account. Additionally or alternatively, the system 100 may include mobile kiosks (not shown) carried by customer support personnel to provide assistance. The RFID tag 252 may generate RFID signals 254 and the system 100 may detect the RFID signals 254 to verify the account, similar to the wireless signals 232 described above. In some examples, the system 100 may determine an identity of the user 10 using the RFID signals 254, although the disclosure is not limited thereto and the system 100 may verify the account without associating the RFID signals 254 with the identity of the user 10. Using the RFID signals 254, the system 100 may verify the account associated with the user 10 and/or track a location of the user 10 within the venue during the event” and furthermore, as mentioned in col 10, lines  62 – col 11 line 5 “In some examples, the system 100 may send the mobile device 230 associated with the user 10 a scannable code that can be scanned to verify that the user 10 is allowed access to the event. For example, the mobile device 230 may operate an application that displays the scannable code that is associated with the account, which changes frequently (e.g., every few minutes) to prevent the code being copied or reused. While the scannable code allows the user 10 to enter the event, the scannable code requires the user 10 to stop at any entrance, checkpoint or vendor transaction so that the scannable code can be scanned to verify the account.” 
So as mentioned above, the Examiner takes a position that the MRC is interpreted as RFID tag and/or the scannable code which is sent to the user mobile device; since the independent claim does not specifically define the MRC in detail nor none of the independent claim further describes the MRC in detail. So, applicants specific argument “detection of a machine-readable code displayable on a medium carried by an individual in an entrance region” is not taught is not persuasive. 
Furthermore, as previously mentioned in office action and as mentioned in col 4, line 30 – 36 “The system 100 may determine (138) that the account is allowed access to the restricted location and may cause (140) access to the restricted location to be granted to the user 10. For example, the system 100 may determine that the account purchased access to the event (e.g., purchased tickets) and may send an instruction to the gate 112 to allow the user 10 to enter the event.” So, the validation sub-system validates the MRC by associating the account associated with the specific RFID and/or the mobile scannable code. 
And after the validation the feedback or the result based on validation and the position data is sent to the user and/or the person monitoring the gate; specifically as mentioned in col 3, lines 51 – 60; “The system 100 may also send/display a message to customer support and/or security personnel monitoring the entrance to indicate that the user 10 is allowed to enter the event. For example, the system 100 may send a message to a security booth indicating that the user 10 is allowed to enter the event along with additional information about the user 10. Additionally or alternatively, the system 100 may send a command to a device to cause a visual indication that the user 10 is allowed to enter the event. For example, the system 100 may cause a green light to flash when the user 10 is allowed to enter, although the disclosure is not limited thereto” 
So, the examiner interpreted the visual indication is text message send to security booth and/or via green light flash. So, the specific argument(s) “provide a visual indication of a result of the validation on at least one of the medium and the individual carrying the medium” is not persuasive. So, based on the above mentioned response the rejection of claim 1 is maintained and the argument(s) are not persuasive. 

8.	As per claim 13 and 20, the claims substantially has same limitation(s) so the same reasons apply. There are no further arguments; so the rejection of claims 13 and 20 is maintained. 

9.	As per dependent claim 2 -12 and 14 – 19, no other specific argument(s) are presented other than the argument presented in independent claim 1, 13 and 20. So, the rejection(s) is maintained for the dependent claims as well. 

10.	So, as mentioned above, the rejection is maintained to all independent and dependent claims. 

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


13.	Claim(s) 1 – 4, 7 – 9, 13 – 15, 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 11,151,481, Sun hereafter).
Regarding claim 1, A system for monitoring an entrance region including an entrance to a restricted area, said system comprising (the system 100 may determine that the user 10 is not allowed access to the restricted location. When this happens, the gate 112 may deny access to the user 10 and customer support personnel may provide additional assistance. In some examples, the customer support personnel may determine that the account associated with the user 10 did not purchase access to the restricted location and may enable the user 10 to purchase access to the restricted location, if additional access is available, Fig. 1A): 
a computer vision sub-system configured to receive a stream of digital images representing at least one view of the entrance region (step 130 of Fig. 1A, specifically shows receive image data corresponding to an entrance of a restricted location, the system 100 may receive (130) image data corresponding to an entrance of a restricted location. For example, the image data may be captured by the camera(s) 116 included in a gate 112 in the entrance 20 to the event, col 4, lines 14 - 16), the computer vision sub-system being configured to process the received stream of digital images for detection of a machine-readable code displayable on a medium carried by an individual in the entrance region and perform, based on the received stream of digital images (the system 100 may send the welcome message to the user 10 via a mobile device associated with the user 10, or may display a message acknowledging the user at some display proximate to an entrance. The system 100 may generate the welcome message to include information relevant to the user 10 based on the event, such as an entrance in proximity to the location of the user 10, a schedule of the event, where to find customer support, kiosks or other assistance, and/or the like, col 3, lines 32 – 26; the system 100 may include a self-service kiosk 250 that enable the user 10 to identify the user 10 and/or verify the account in order to receive an RFID tag 252 (e.g., RFID bracelet or the like) associated with the account. Additionally or alternatively, the system 100 may include mobile kiosks (not shown) carried by customer support personnel to provide assistance. The RFID tag 252 may generate RFID signals 254 and the system 100 may detect the RFID signals 254 to verify the account, similar to the wireless signals 232 described above. In some examples, the system 100 may determine an identity of the user 10 using the RFID signals 254, although the disclosure is not limited thereto and the system 100 may verify the account without associating the RFID signals 254 with the identity of the user 10. Using the RFID signals 254, the system 100 may verify the account associated with the user 10 and/or track a location of the user 10 within the venue during the event; col 11, lines 7 – 26; ), a location tracking of the machine-readable code within the entrance region (The system 100 may allow access to the user 10 and/or track a location of the user 10 using the alternate means of verification, Fig. 1A, col 4, lines 50 – 54; col 10, lines  62 – col 11 line 5 “In some examples, the system 100 may send the mobile device 230 associated with the user 10 a scannable code that can be scanned to verify that the user 10 is allowed access to the event. For example, the mobile device 230 may operate an application that displays the scannable code that is associated with the account, which changes frequently (e.g., every few minutes) to prevent the code being copied or reused. While the scannable code allows the user 10 to enter the event, the scannable code requires the user 10 to stop at any entrance, checkpoint or vendor transaction so that the scannable code can be scanned to verify the account); 
a validation sub-system configured to initiate a validation of the machine-readable code detected by the computer vision sub-system (The system 100 may determine (138) that the account is allowed access to the restricted location and may cause (140) access to the restricted location to be granted to the user 10. For example, the system 100 may determine that the account purchased access to the event (e.g., purchased tickets) and may send an instruction to the gate 112 to allow the user 10 to enter the event, col 4, lines 30 - 36); and 
a feedback sub-system configured to, in dependence of the validation and position data generated by the location tracking, provide a visual indication of a result of the validation on at least one of the medium and the individual carrying the medium (The system 100 may also send/display a message to customer support and/or security personnel monitoring the entrance to indicate that the user 10 is allowed to enter the event, col 3, lines 51 - 53).

Regarding claim 2, The system of claim 1, wherein the entrance region comprises a sub-region adjacent to or including the entrance (The system 100 may generate the welcome message to include information relevant to the user 10 based on the event, such as an entrance in proximity to the location of the user 10, a schedule of the event, where to find customer support, kiosks or other assistance, and/or the like, col 3, lines 32 - 26), and wherein the feedback sub-system is configured to provide the visual indication when the machine-readable code, according to the position data, is located within the sub-region (The system 100 may determine (138) that the account is allowed access to the restricted location and may cause (140) access to the restricted location to be granted to the user 10. For example, the system 100 may determine that the account purchased access to the event (e.g., purchased tickets) and may send an instruction to the gate 112 to allow the user 10 to enter the event, col 4, lines 30 - 36).

Regarding claim 3, The system of claim 1, wherein the validation sub-system is configured to set a consumed status of the machine-readable code in a code database when the machine- readable code, based on the position data, is deemed to have passed the entrance (as explained above, the system can display indicating the user is allowed to enter and monitor the area and tracks the location of the user, furthermore, Fig. 1B step 160 shows tracking of the person within the venue, The system 100 may associate (158) the first location and the first time with the identity and/or the account and track (160) the person within the venue. For example, the system 100 may detect the person periodically during the event and may store location information indicating the location and a corresponding time, col 7, lines 2 – 5, also it discloses having multiple checkpoints and location tracking of the user, so it can track if the user has passed the one of many checkpoints).

Regarding claim 4, The system of claim 1, wherein the medium comprises an electronic device, and wherein the feedback sub-system is configured to cause the electronic device to display at least part of the visual indication (as explained above, The system 100 may also send/display a message to customer support and/or security personnel monitoring the entrance to indicate that the user 10 is allowed to enter the event, col 3, lines 51 - 53).

Regarding claim 7, The system of claim 1, wherein the validation sub-system is configured to, based on the machine-readable code, identify a set of digital credentials and a user device, and cause the set of digital credentials to be wirelessly transmitted to the user device for secure storage in the user device (information corresponding to a user 10 and may determine whether to grant the user 10 access to the restricted area based on an account associated with the user 10, col 4, lines 20 - 25).

Regarding claim 8, The system of claim 7, wherein the set of digital credentials grant an individual carrying the user device access to one or more of the restricted area, a sub-area of the restricted area, a piece of merchandise, an experience or a service within the restricted area (information corresponding to a user 10 and may determine whether to grant the user 10 access to the restricted area based on an account associated with the user 10, col 4, lines 20 – 25, as explained and shows example of John Smith, it can verify the credentials stored in the user account).

Regarding claim 9, The system of claim 1, wherein the validation is configured to evaluate the machine-readable code in relation to valid codes, and designate the machine-readable code as accepted if the machine-readable code, or code data derived therefrom, matches one of the valid codes (matching threshold, col 5, lines 19 - 36).

Regarding claim 13, the method substantially has same limitations as claim 1, thus the same rejection is applicable. 

Regarding claim 14, the method substantially has same limitations as claim 2, thus the same rejection is applicable. 

Regarding claim 15, the method substantially has same limitations as claim 3, thus the same rejection is applicable. 

Regarding claim 18, the method substantially has same limitations as claim 7, thus the same rejection is applicable. 

Regarding claim 20, the non-transitory computer-readable method substantially has same limitations as claim 1, thus the same rejection is applicable. 
Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claims 5 – 6, 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 11,151,481, Sun hereafter) in further view of Reymann et al. (US 2015/0317853, Reymann hereafter).

Regarding claim 5, The system of claim 1, even though it discloses and suggest having scanner doesn’t specifically teach wherein the feedback sub-system is configured to cause a light projection device to project a beam of light onto at least one of the medium or the individual carrying the medium, to present at least part of the visual indication 
Reymann teaches wherein the feedback sub-system is configured to cause a light projection device to project a beam of light onto at least one of the medium or the individual carrying the medium, to present at least part of the visual indication (camera 214, which can be a video camera and/or a depth sensing camera that, for example, generates beams of infrared light. After the infrared light reflects off of passengers and other objects within floor display area 208, tracking camera 214 can detect the reflected light and positions can be determined using techniques such as video analysis and/or time-of-flight based on when the infrared light is generated and detected, paragraph 25).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Reymann’s light beam with the system of Sun. One would be motivated to combine these teachings because it will provide proper scanning accurate and makes system more effective.
	

Regarding claim 6, The system of claim 5, Reymann further teaches wherein the feedback sub-system is configured to cause the light projection device to project the visual indication onto a location given by the position data (as explained above in claim 5 and furthermore, floor display area 208 can include a pressure sensitive walkway that can detect the position of passengers on the walkway, and crossbeams of infrared or other forms of light that go across the walkway can also be used to determine location of passengers within the area, paragraph 25).

Regarding claim 16, the method substantially has same limitations as claim 5, thus the same rejection is applicable. 

Regarding claim 17, the method substantially has same limitations as claim 6, thus the same rejection is applicable. 

18.	Claims 10 – 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 11,151,481, Sun hereafter) in further view of Mathiesen et al. (US 10,380,814, Mathiesen hereafter).

Regarding claim 10, Sun teaches The system of claim 1, 
However does not specifically disclose wherein the computer vision sub-system is operable to process the received stream of digital images to identify a cluster of individuals in association with the machine-readable code and generate cluster data representing the cluster of individuals, and wherein the system is further configured to obtain metadata associated with the machine-readable code, and evaluate the cluster data in relation to the metadata.
Mathiesen teaches The system of claim 1, wherein the computer vision sub-system is operable to process the received stream of digital images to identify a cluster of individuals in association with the machine-readable code and generate cluster data representing the cluster of individuals, and wherein the system is further configured to obtain metadata 20associated with the machine-readable code, and evaluate the cluster data in relation to the metadata (Sometimes a group of users may enter the facility. For example, a party of three users may enter. Actions attributed to a member of the group may be aggregated. For example, a pick or place by a user of the group may result in a charge accruing to the billing account associated with the group. Computers may implement algorithms to determine whether a user entering the facility is alone or a member of a group, and if a member of a group who the other members of the group are as well, col 3, lines 38 - 46).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Mathiesen’s group or cluster of users with the system of individual validation of Sun. One would be motivated to combine these teachings because in doing so it will can process multiple group of people; making the system faster and effective.
Regarding claim 11, Sun with Mathiesen teaches The system of claim 10, 
Mathiesen teaches wherein the computer vision sub-system is configured to identify the cluster of individuals as a function of one or more of: a visible connection between the individuals, relative locations of the individuals, or movement patterns of the individuals (please refer to Fig. 1B, 2 – 3, shows the group of people and their relative movements and location, please refer to corresponding description, also the cited portion in claim 10).

Regarding claim 12, The system of claim 10, wherein the computer vision sub-system is operable to generate, comprising one or more of: a number of individuals in the cluster, an age of one or more individuals in the cluster, a gender of one or more individuals in the cluster, one or more gait parameters of one or more individuals in the cluster, and/or one or more appearance parameters of one or more individuals in the cluster (for example as mentioned in claim 10, three users, col 3, lines 38 - 46).

Regarding claim 19, the method substantially have same limitations as claim 10, thus the same rejection is applicable. 
Conclusion
19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
20.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632